Citation Nr: 1629249	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In September 2014, the Board reopened and remanded the Veteran's claim for further development.  The case has returned to the Board for appellate review.
The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he jumped from a 65-foot tower and injured his right ankle during service.  He underwent a VA examination in February 2015 to assess whether any right ankle condition currently existed and if so, whether it was etiologically related to the Veteran's active service, including the described right ankle injury.  The examiner was instructed to "consider the Veteran to be a reliable historian with regard to the facts and circumstances of his active service."  The examiner noted several potential diagnoses in his examination, including right leg shin splints, an old fracture of the right medial malleolus and chronic or recurrent lateral collateral ligament sprain.  The examiner opined that the Veteran's ankle condition was less likely than not related to service.  In his rationale the examiner noted that there was "No STR for a injury to ankle.  40 year gap since service [ ]. Electronic data negative for any nexus.  Age of xray finding and dx as per recent examination appears to be only plausible due to post service events."

When VA undertakes to obtain an examination, it must ensure that the examination and associated opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Here, the Board finds the examiner's opinion to be incomplete for adjudication purposes.  The examiner did not specify which of the conditions identified in the examination report he was addressing.  He also did not explain what he meant by "40 year gap since service."  Furthermore, the opinion was confusing in that the examiner noted an old fracture on x-ray but then stated that it could only be plausible due to unidentified post-service events.  The examiner did not address the intervening events to which he was referring, nor did he explain why the fracture could not have occurred during service.  As such, an addendum opinion is warranted.  Barr at 311; 38 C.F.R. § 19.9.

Additionally, the most recent VA treatment records of record are dated May 2015.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any VA treatment records generated since May 2015. 

2.  Then return the claims file to the February 2015 examiner (or another examiner, if unavailable).  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  After a full review of the claims file, including any treatment records received since the previous examination, the examiner is requested to opine as to whether it as at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed (a) right leg shin splints, (b) old fracture of the right medial malleolus and (c) chronic or recurrent lateral collateral ligament sprain had their onset in or are otherwise related to service, including the Veteran's reported right ankle injury therein.  Three separate opinions should be rendered for the three diagnosed conditions.  Additionally, the examiner should consider the Veteran to be a reliable historian with regard to the facts and circumstances of his active service.

The examiner should provide a full explanation for all elements of his opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion (which facts should be identified), or if it is the limits of medical knowledge which prevent a non-speculative opinion.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran with a Supplemental Statement of the Case and afford him an opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

